CONNOR, J.
There was no error in the judgment in this action. It determines the mutual rights and liabilities of the parties to the action on the facts admitted in the pleadings, and is authorized by the provisions of chapter 102, Public Laws of North Carolina, Session 1931, known as “The Uniform Declaratory Judgment Act.” This act is remedial; its purpose is to settle and afford relief from uncertainty and insecurity, with respect to rights, status, and other legal relations and is to be liberally construed and administered. It is so declared in section 12 of the act.
The stipulations contained in the deed from the Yirginia-Carolina Joint Stock Land Bank to the plaintiffs, with respect to the Mountain Canal, are covenants which run with the land conveyed by said deed. Norfleet v. Cromwell, 64 N. C., 1. The plaintiffs, as grantees in said deed, have the right to use the Mountain Canal for the purpose of draining their land, and further have the right to require their grantor and' all persons claiming title to the remainder of the Alexander Farm, subsequent to the registration of their deed, to contribute to the expense of maintaining said canal, as provided in said deed. This right is in the nature of an easement with respect to that part of the Alexander Farm which was not conveyed to plaintiffs. It is enforceable as provided in the deed against the grantor therein, and against all persons claiming title thereto under said grantor subsequent to the registration of the deed to the plaintiffs.
The contract entered into by and between the defendant, ~W. T. Phelps and his codefendant, Yirginia-Carolina Joint Stock Land Bank, dated 27 January, 1930, was not registered at the date of the registration of *350the deed under which plaintiffs claim title to the land conveyed to them. Plaintiffs are purchasers for value from the Yirginia-Carolina Joint Stock Land Bank, not only of the land described in their deed, but also of the easements granted them with respect to the maintenance of the Mountain Canal. Plaintiffs are therefore not affected by said contract. O. S., 3309. The defendant, W. T. Phelps, claiming title to the land subject to plaintiff’s easement, under an unregistered contract, holds such title subject to such easements.
Affirmed.